Pee Curiam.
This was a suit for damages in the Essex Common Pleas and resulted in a verdict and judgment for plaintiff, and defendant appealed to the Supreme Court, where the judgment was affirmed. It is now appealed here for review.
The grounds of appeal in the Supreme Court were refusal to nonsuit because there was no negligence on the part of defendant, and because of contributory negligence on the part of plaintiff; refusal to direct a verdict on the same grounds and that plaintiff failed to support the burden of proof. And these grounds are available in this court.
Counsel for the defendant-appellant argue the points at length and cite cases to show that the weight of evidence is for the jury, but might have stood upon the ground that the Supreme Court found that there was evidence to support the verdict, which is so, and that by the settled law this court will not disturb that finding. See Breitbart v. Lurich, ante p. 556.
Eor the reasons given by the Supreme Court in its opinion the judgment should be affirmed.
For affirmance — The Chancellor, Parker, Bergen, Minturn, Kalisch, Black, Katzenbach, White, Heppen-IIEIMER, ACKERSON, VAN BUSKIRK, JJ. 11.
For reversal — ISFone.